internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-143243-01 date date number release date index number in re taxpayer legend five distributions individuals a b c a b c law firm cpa firm dear this replies to a letter dated date in which taxpayer requests a ruling under sec_301_9100-3 for an extension of time to file a notice of nonrecognition transfer pursuant to sec_1_1445-5 with respect to each of the five distributions of property by taxpayer to its sole stockholder the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a tax partner with law firm and individual b is a tax consultant with cpa firm both were competent to render advice to taxpayer regarding the u s tax aspects of a notice of nonrecognition transfer with respect to each of the five distributions despite taxpayer’s reliance upon them for this tax_advice both failed to provide timely advice to taxpayer regarding this requirement sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or plr-143243-01 announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1445-5 provides the time to file a notice of nonrecognition transfer to the irs therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file a notice of nonrecognition transfer pursuant to sec_1_1445-5 with respect to each of the five distributions of property by taxpayer to its sole stockholder the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file a notice of nonrecognition transfer with respect to each of the five distributions sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with each of the notice of nonrecognition of transfer filed no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
